COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-331-CR
 
CHRISTOPHER ROBIN JONES                                                APPELLANT
 
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




A jury found appellant
Christopher Robin Jones guilty of indecency with a child.  See Tex.
Penal Code Ann. ' 21.11(a),
(c) (Vernon 2003).  On August 10, 2007,
in accordance with the jury=s assessment of punishment, the trial court sentenced appellant to two
years= confinement.  Appellant filed a
notice of appeal on August 28, 2007. 
Also on August 10, 2007, the trial court entered its certification of
defendant=s right to
appeal in accordance with rule 25.2(a)(2). 
Tex. R. App. P.
25.2(a)(2).  The certification states
that appellant Ahas waived
the right of appeal.@[2]
On September 7, 2007, we
notified appellant that the certification indicating that he had waived his
right to appeal had been filed in this court and that the appeal could be
dismissed unless appellant or any party desiring to continue the appeal filed a
response showing grounds for continuing the appeal.  See Tex.
R. App. P. 25.2(a)(2), 44.3. 
Appellant has not filed a response. 
Therefore, we dismiss the appeal. 
See Tex. R. App. P.
25.2(a)(2), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.
App. 2006); Jackson, 168 S.W.3d at 243.
 
 
PER CURIAM
 
PANEL D:   LIVINGSTON, HOLMAN, and GARDNER, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:
October 11, 2007




[1]See Tex. R. App. P. 47.4.


[2]A
valid waiver of appeal prevents a defendant from appealing without the trial
court=s
consent.  Monreal v. State, 99
S.W.3d 615, 622 (Tex. Crim. App. 2003); Jackson v. State, 168 S.W.3d
239, 242 n.3 (Tex. App.CFort
Worth 2005, no pet.).